                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


SHELBY CLARMONT,

                      Petitioner,

v.                                                         Case No. 19-13226

WILLIS CHAPMAN,

                      Respondent.
                                            /


     OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF HABEAS
           CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

                                     I. INTRODUCTION

       Michigan prisoner Shelby Clarmont (“Petitioner”) filed this habeas corpus petition

under 28 U.S.C. § 2254. (ECF No. 1.) Petitioner was convicted of conspiracy to

commit armed robbery, Mich. Comp. Laws § 750.529. He raises a single, sentencing-

related claim for habeas corpus relief.

       Promptly after the filing of a habeas petition, the court must undertake a

preliminary review of the petition to determine whether “it plainly appears from the face

of the petition and any exhibits annexed to it that the petitioner is not entitled to relief in

the district court.” United States Courts, Rules Governing 2254 Cases, Rule 4 (2010);

see also 28 U.S.C. § 2243. If, after preliminary consideration, the court determines that

the petitioner is not entitled to relief, the court may summarily dismiss the petition.

United States Courts, Rules Governing 2254 Cases, Rule 4 (2010); 28 U.S.C. § 2243;

Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (District courts have a duty to “screen
out” petitions that lack merit on their face.). A dismissal under Rule 4 of the Rules

Governing 2254 Cases includes those petitions which raise legally frivolous claims, as

well as those containing factual allegations which are palpably incredible or false.

Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After undertaking this review,

the court concludes that the habeas petition lacks merit and will be denied.

                                   II. BACKGROUND

       Petitioner was charged in Kent County Circuit Court with armed robbery and

conspiracy to commit armed robbery. On June 11, 2018, he pleaded guilty to

conspiracy to commit armed robbery, Mich. Comp. Laws § 750.529, in exchange for the

dismissal of the armed robbery charge and a fourth habitual offender notice.

       On July 10, 2018, Petitioner was sentenced to 108 months to 50 years

imprisonment. He filed an application for leave to appeal in the Michigan Court of

Appeals arguing that his sentence was based upon incorrectly scored guidelines,

violated the principle of proportionality, and conflicted with People v. Lockridge, 498

Mich. 358 (Mich. 2015). The Michigan Court of Appeals denied leave to appeal.

People v. Clarmont, No. 347035 (Mich. Ct. App. Feb. 15, 2019). The Michigan

Supreme Court also denied leave to appeal. People v. Clarmont, 504 Mich. 903, 903

(2019).

       Petitioner then filed this habeas corpus petition. (ECF No. 1.) He raises the

same sentencing-related claim raised on direct appeal:

       The trial court erred in imposing a sentence which was based on
       incorrectly scored guidelines and was a departure from applicable
       advisory guidelines where the sentence violates the principle of
       proportionality as set forth by People v. Milbourn and is unreasonable in
       violation of People v. Lockridge[,] thereby entitling the defendant-appellant
       to resentencing within the correctly scored range.

                                             2
(ECF No. 1, PageID.3, 6-18.)
                                      III. STANDARD

       Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214, imposes the

following standard of review for habeas cases:

       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect
       to any claim that was adjudicated on the merits in State court proceedings
       unless the adjudication of the claim —

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State
       court proceeding.

       A decision of a state court is “contrary to” clearly established federal law if the

state court arrives at a conclusion opposite to that reached by the Supreme Court on a

question of law, or if the state court decides a case differently than the Supreme Court

has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-

406 (2000). An “unreasonable application” occurs when “a state-court decision

unreasonably applies the law of [the Supreme Court] to the facts of a prisoner’s case.”

Id. at 409. A federal habeas court may not “issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly.” Id. at 411.

       The AEDPA “imposes a highly deferential standard for evaluating state-court

rulings, and demands that state-court decisions be given the benefit of the doubt.”

Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotations omitted). A “state court’s

                                              3
determination that a claim lacks merit precludes federal habeas relief so long as

fairminded jurists could disagree on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011) (quotation omitted). A “readiness to

attribute error [to a state court] is inconsistent with the presumption that state courts

know and follow the law.” Woodford v. Viscotti, 537 U.S. 19, 24 (2002).

       A state court’s factual determinations are presumed correct on federal habeas

review. 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption of

correctness only with clear and convincing evidence. Id.

                                     IV. DISCUSSION

       Petitioner’s habeas petition challenges his sentence of 108 months to 50 years.

He argues that the sentence: (i) was based upon incorrectly scored guidelines; (ii)

violates the principle of proportionality set forth in People v. Milbourn, 435 Mich. 630

(1990); and (iii) is unreasonable in violation of Lockridge, 498 Mich. 358.

       Petitioner raised these challenges to his sentence in the state court of appeals,

which denied leave to appeal “for lack of merit in the grounds presented.” People v.

Clarmont, No. 347035 (Mich. Ct. App. Feb. 15, 2019). The state supreme court then

denied leave to appeal. People v. Clarmont, 504 Mich. 903, 903 (2019). The state

courts’ summary denial of Petitioner’s claim, despite their brevity, are entitled to

deference under section 2254(d). Where a state court denies a claim on the merits, but

without explanation, “a habeas court must determine what arguments or theories . . .

could have supported, the state court’s decision; and then it must ask whether it is

possible fairminded jurists could disagree that those arguments or theories are

inconsistent with [Supreme Court precedent].” Harrington, 562 U.S. at 102. Therefore,



                                              4
the relevant question is whether any reasonable argument consistent with established

Supreme Court law could support the state court decision summarily rejecting

Petitioner’s claim.

       First, Petitioner argues that he is entitled to resentencing because the sentencing

guidelines were scored incorrectly. A claim that the state trial court incorrectly scored,

calculated, or applied the state legislative sentencing guidelines is not a cognizable

claim for federal habeas review because it is based solely on state law. Cotton v.

Mackie, No. 17-1059, 2017 WL 3686510, at *2 (6th Cir. May 23, 2017) (citing Howard v.

White, 76 F. App’x 52, 53 (6th Cir. 2003)); Paris v. Rivard, 105 F.Supp.3d 701, 724

(E.D. Mich. 2015). “A federal court may not issue the writ on the basis of a perceived

error of state law.” Pulley v. Harris, 465 U.S. 37, 41 (1984). Therefore, Petitioner’s

claim that the trial court incorrectly scored state sentencing guidelines is not cognizable

on federal habeas review. Howard, 76 F. App’x at 53 (“A state court’s alleged

misinterpretation of state sentencing guidelines and crediting statutes is a matter of

state concern only.”).

       Second, Petitioner claims that his sentence is disproportionate. “[T]he Eighth

Amendment does not require strict proportionality between crime and sentence.

Rather, it forbids only extreme sentences that are ‘grossly disproportionate’ to the

crime.” Harmelin v. Michigan, 501 U.S. 957, 1001 (1991) (quoting Solem v. Helm, 463

U.S. 277, 288 (1983)). Courts reviewing Eighth Amendment proportionality must

remain highly deferential to the legislatures in determining the appropriate punishments

for crimes. United States v. Layne, 324 F.3d 464, 473-74 (6th Cir. 2003) (citing

Harmelin, 501 U.S. at 999). “In implementing this ‘narrow proportionality principle,’ the



                                             5
Sixth Circuit has recognized that ‘only an extreme disparity between crime and

sentence offends the Eighth Amendment.’” Cowherd v. Million, 260 F. App’x 781, 785

(6th Cir. 2008) (quoting United States v. Marks, 209 F.3d 577, 583 (6th Cir. 2000)).

Where a sentence is within the statutory limits, trial courts are accorded “wide discretion

in determining ‘the type and extent of punishment for convicted defendants.’” Austin v.

Jackson, 213 F.3d 298, 300 (6th Cir. 2000) (quoting Williams v. New York, 337 U.S.

241, 245 (1949)). The “actual computation of [a defendant’s] prison term involves a

matter of state law that is not cognizable under 28 U.S.C. § 2254.” Kipen v. Renico, 65

F. App’x 958, 959 (6th Cir. 2003) (citing Estelle v. McGuire, 502 U.S. 62, 68 (1991)).

       Petitioner’s sentence is within the statutory limits for his crime, up to life in prison.

Mich. Comp. Laws § 750.529. There is no reason for this court to question or curb the

state’s discretion in fashioning a sentence. Petitioner’s sentence was not grossly

disproportionate or excessive.

       Finally, Petitioner argues that the sentencing court violated Lockridge by scoring

offense variable 14 based upon the judge-found fact that Petitioner was a leader in a

multiple-offender situation. In Apprendi v. New Jersey, 530 U.S. 466 (2000), the

Supreme Court held that “[o]ther than the fact of a prior conviction, any fact that

increases the penalty for a crime beyond the prescribed statutory maximum must be

submitted to a jury, and proved beyond a reasonable doubt.” Apprendi, 530 U.S. at

490. The Court later applied the rule of Apprendi to a state sentencing-guidelines

scheme, under which the maximum penalty could be increased by judicial fact-finding.

Blakely v. Washington, 542 U.S. 296, 303 (2004). In Alleyne v. United States, 570 U.S.

99 (2013), the Supreme Court extended Apprendi to mandatory minimum sentences,



                                               6
ruling that any fact that increases a mandatory minimum sentence is an “element” of the

offense that must be submitted to the jury and proven beyond a reasonable doubt.

Alleyne, 570 U.S. at 111-12.

       In People v. Lockridge, 870 N.W.2d 502 (2015), the Michigan Supreme Court

held that, under Alleyne, Michigan’s mandatory sentencing guidelines violated the Sixth

Amendment because the guidelines “require judicial fact-finding beyond facts admitted

by the defendant or found by the jury to score offense variables that mandatorily

increase the floor of the guidelines minimum sentence range.” Lockridge, 870 N.W.2d

at 506. The court’s remedy was to make the guidelines advisory only. Id. at 520-21.

See also Robinson v. Woods, 901 F.3d 710, 716-17 (6th Cir. 2018) (holding that Alleyne

clearly established that Michigan's pre-Lockridge mandatory minimum sentencing

guidelines scheme violated the Sixth Amendment).

       Petitioner was sentenced well after Lockridge was decided. As a result,

Michigan’s sentencing guidelines were advisory only. Purely advisory applications of

the sentencing guidelines do not violate the Sixth Amendment. United States v. Booker,

543 U.S. 220, 233 (2005) (“If the Guidelines as currently written could be read as

merely advisory provisions that recommended, rather than required, the selection of

particular sentences in response to differing sets of facts, their use would not implicate

the Sixth Amendment.”); see also United States v. Cook, 453 F.3d 775, 777 (6th Cir.

2006) (holding that defendant’s sentence based on facts other than those found by the

jury or admitted by defendant did not violate the Sixth Amendment because he was

sentenced under advisory, rather than mandatory, sentencing guidelines). Petitioner




                                             7
was sentenced when the sentencing guidelines were advisory only and no Sixth

Amendment violation occurred.

       For these reasons, Petitioner has failed to show that the state appellate court’s

determinations regarding the constitutionality of his sentence are contrary to, or an

unreasonable application of, clearly established federal law.

                         V. CERTIFICATE OF APPEALABILITY

       Before Petitioner may appeal the court’s decision, a certificate of appealability

must issue. 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of

appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (citation omitted). In this case, reasonable jurists would not debate the

conclusion that the petition fails to state a claim upon which habeas corpus relief should

be granted. Therefore, the court will deny a certificate of appealability.

                                     VI. CONCLUSION

       Petitioner does not present claims upon which relief can be granted. For the

reasons set forth above, the court will decline to issue a writ of habeas corpus or a

certificate of appealability. Accordingly,




                                             8
        IT IS ORDERED that the petition for a writ of habeas corpus and a certificate of

appealability are DENIED.

                                                          S/Robert H. Cleland
                                                         ROBERT H. CLELAND
                                                         UNITED STATES DISTRICT JUDGE
Dated: December 6, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 6, 2019, by electronic and/or ordinary mail.

                                                          S/Lisa Wagner
                                                         Case Manager and Deputy Clerk
                                                         (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-13226.CLARMONT.2254.MBC.RMK.docx




                                                    9
